Citation Nr: 1215295	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  11-23 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from January 1954 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDING OF FACT

The Veteran likely has hearing loss and tinnitus that are attributable to his period of active military service.


CONCLUSION OF LAW

The Veteran has hearing loss and tinnitus that are the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability.

Here, the Veteran contends that his current hearing loss and tinnitus are attributable to noise exposure he experienced while serving on active duty.  First, the Board notes that private audiology examination conducted in July 2010 shows a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The Veteran was also diagnosed with tinnitus at that time.  The Veteran served on active duty from January 1954 to January 1957.  His DD Form 214 indicates that his military occupational specialty was unit stockman, although service personnel records also reflect that he served as a field artillery cannoneer and was trained in firing several types of weapons during service.   

Relevant evidence consists of the Veteran's service treatment records as well as a private audiological evaluation conducted in July 2010.  Review of the Veteran's service treatment records reflects that reports of medical examinations conducted in January 1954 and January 1957 do not contain audiometric data.  However, whisper voice tests conducted at those examinations recorded scores for the Veteran of 15/15 bilaterally--a normal score.  At the examinations, the Veteran was found to have normal hearing and normal ears.  His service treatment records are silent as to any complaints of or treatment for hearing loss or tinnitus.  Following the filing of the instant claim, the Veteran underwent private audiological evaluation in July 2010.  At that time, he reported having been exposed to acoustic trauma from ongoing weapons fire while he was in service, including the repeated firing of cannons for many months of his active duty tour.  The examiner noted that the Veteran had not used hearing protection during service and diagnosed him with hearing loss and tinnitus.  In opining that the Veteran's hearing loss and tinnitus are likely linked to his in-service noise exposure, the examiner noted the Veteran's in-service exposure to cannon and weapons fire.  In particular, the examiner noted that the Veteran's repeated firing of cannons during active duty would have exposed his right ear more consistently to acoustic trauma; by way of connection, she pointed out that his current hearing loss is worse in his right ear.

Upon consideration of the above evidence, the Board finds that a grant of service connection for hearing loss and for tinnitus is warranted.  The evidence shows current diagnoses of hearing loss and tinnitus that have been linked to military service.  Specifically, the Veteran's private audiological examiner opined that the Veteran's hearing loss and tinnitus are likely related to acoustic trauma suffered in service.  This opinion is not contradicted by any other medical opinion evidence of record.  With regard to the Veteran's complaints of in-service noise exposure, the Board finds credible his account of noise exposure in service as it is consistent with his military occupational specialty of field artillery cannoneer, as well as with records showing that he was trained on a variety of weapons, including rifles and machine guns, while serving on active duty.  

As noted above, the competent medical evidence has identified that the Veteran carries current diagnoses of both hearing loss and tinnitus.  The sole medical evidence of record to address the etiology of the disabilities-the private July 2010 audiological evaluation-concludes that both are likely attributable to acoustic trauma to which the Veteran was exposed while on active duty.  Consequently, given that the Veteran is diagnosed with tinnitus and meets the definition of "hearing loss" as set forth in 38 C.F.R. § 3.385, and because he has credibly testified as to his experiences of noise exposure in service, the Board finds that it is as likely as not that the Veteran's currently diagnosed hearing loss and tinnitus are traceable to military service.  With resolution of reasonable doubt in the Veteran's favor, service connection for hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


